DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2020; 5/26/2021 and 6/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3, 5, 8, 10, 13 and 15 are objected to because of the following informalities:
Claims 3, 5, 8, 10, 13 and 15 recite the limitation “the written data fragments”. Claims depend from claims 1, 6 and 11. Since claims 1, 6 and 11 recite the limitation “an already written data fragment”, however to maintain proper antecedent basis for the claimed limitations, the limitation should be “the already written data fragment”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (Improving Partial Stripe Write Performance in RAID Level 5).
As per claim 1, Jin teaches a data writing method, comprising: receiving, by a device, data (Jin: page 397, partial stripe write inherently requires receiving data to be written; page 400: conclusion: “when a partial stripe write operation is issued”); dividing, by the device, the data into one or more data fragments; obtaining, by the device, a first parity fragment based on the one or more data fragments and a second parity fragment of an already written data fragment in a stripe distributed across a plurality of nodes; storing, by the device, the one or more data fragments and the first parity fragment in the stripe (Jin: page 398 right col. – page 399, left col. fig. 4, data is already written to disks 0-2 and parity is written to disk 6 and new data is written to disks 3-5: “For second situation, shown in fig. 4, it need to read the old parity information and generates the new parity information using the new data and the old parity information just read out, and then write the new data and the new parity information to the corresponding disks in the array”; here in partial write the data is divided into 3 fragments being written in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Improving Partial Stripe Write Performance in RAID Level 5) as applied to claim 1 above, and further in view of Krishnamurthy (US 2012/0290905).
As per claim 2, Jin expressly fails to teach wherein the method further comprises: deleting, by the device, the second parity fragment from the stripe after the one or more data fragments and the first parity fragment are stored in the stripe. Krishnamurthy teaches overwriting old parity with newly generated parity (Krishnamurthy: fig. 2, items 214, 216; par. [0018]). The overwriting of old parity data can be interpreted as deleting the second (old) parity. If the system writes the first (new) parity first at different place then the second (old) parity must be deleted instead of overwriting and therefore it would have been obvious to one having ordinary skill in the art before the effective filing 
Claims 6 and 11 are directed towards a device comprising a memory storing instruction and processor executing the instruction and a computer readable storage medium. Jin expressly fails to teach a memory and a computer readable medium, however Krishnamurthy teaches a device and a computer readable medium (Krishnamurthy: claim 11). Claims 6 and 11 are similar in scope with claim 1, claims 6 and 11 are rejected under same rationales as applied to claim 1 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory storing instruction and a computer readable storage medium as taught by Krishnamurthy in the system of Jin to optimize factors such as speed, cost, reliability and frequency of expected changes. 
Claims 7 and 12 are similar in scope with claim 2 above and thus rejected under same rationales as applied to claim 2 above.

Claims 3, 4, 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Improving Partial Stripe Write Performance in RAID Level 5) as applied to claims 1, 11 and 15 above, and further in view of Yashiro et al. (US 5,787,460).
As per claim 3, Jin fails to teach wherein the method further comprises: buffering, by the device, the second parity fragment after the written data fragment is stored in the stripe. Yashiro teaches buffering the second (old) parity fragment (Yashiro: fig. 26, step S8, “read out old data and parity from cache memory”; this clearly teaches 
As per claim 4, Jin fails to teach wherein the method further comprises: buffering, by the device, the first parity fragment after the one or more first data fragments are stored in the stripe. Yashiro teaches wherein the method further comprises: buffering, by the device, the first parity fragment after the one or more first data fragments are stored in the stripe (Yashiro: fig. 26, steps S6 and S7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to buffer parity fragment as taught by Yashiro in the system of Jin to improve system performance by buffering the parity fragment by quickly obtaining the parity fragment directly from the cache/buffer.
Claims 8, 9, 13 and 14 are similar in scope with claims 3 and 4 and thus rejected under same rationales as applied to claims 3 and 4 above.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Improving Partial Stripe Write Performance in RAID Level 5).
As per claim 5, Jin teaches wherein the stripe is not fully filled by the written data fragments (Jin: page 398, fig. 3). Jin expressly fails to teach wherein the stripe is not fully filled by the written data fragments and the second parity fragment. However Jin 
Claims 10 and 15 are similar in scope with claim 5 and thus rejected under same rationales as applied to claim 5 above.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts of record not relied upon teach a method of writing partial stripes to RAID storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138